Citation Nr: 1008368	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  03-32 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
right knee injury, evaluated as 10 percent disabling prior to 
August 1, 2005, and as 10 percent disabling with an 
additional 10 percent rating due to ligament laxity, from 
August 1, 2005.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for posttraumatic stress 
disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a service connection claim for a lumbar spine 
disability.  

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for degenerative joint 
disease of the left knee.

6.  Entitlement to service connection for a cervical spine 
disability, claimed as a neck condition.

7.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as anxiety disorder with 
sleep impairment.

8.  Entitlement to service connection for a cardiovascular 
disability, to include atrial fibrillation, status-post 
cardioversion, and hypertension.

9.  Entitlement to special monthly compensation (SMC) based 
on being housebound.

10.  Entitlement to Dependent's Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays,Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to April 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the Veteran's claims.

In a September 2005 rating decision, the RO awarded the 
Veteran an additional 10 percent evaluation for his right leg 
disability, due to laxity, effective August 1 2005.

A hearing before the undersigned Veterans Law Judge at the RO 
was held in January 2006.  A copy of the hearing transcript 
is of record and has been reviewed.

In November 2006, the Board denied entitlement to an 
increased evaluation for the residuals of a right knee 
injury, evaluated as 10 percent disabling prior to August 1, 
2005; denied entitlement to an evaluation higher than 10 
percent for residuals of right knee injury, with a separate 
10 percent evaluation for instability for the period from 
August 1, 2005; and determined that a January 14, 1999, 
rating decision did not contained clear and unmistakable 
error.

The Veteran subsequently filed a timely appeal of the Board's 
November 2006 decision with the United States Court of 
Appeals for Veterans Claims (Court).  In January 2008, the 
Court vacated the November 2006 Board's decision that denied 
entitlement to an increased evaluation for the residuals of a 
right knee injury, evaluated as 10 percent disabling prior to 
August 1, 2005; and denied entitlement to an evaluation 
higher than 10 percent for residuals of right knee injury, 
with a separate 10 percent evaluation for instability for the 
period from August 1, 2005.  Those issues were remanded to 
the Board for readjudication consistent with the January 2008 
Joint Motion for Partial Remand.  The Veteran explicitly 
abandoned his appeal of the Board's determination that there 
was no clear and unmistakable error in a January 1999 rating 
decision.

In an August 2006 rating decision, the RO denied service 
connection for degenerative joint disease of the left knee, a 
neck disability, anxiety with sleep impairment, PTSD, atrial 
fibrillation, status-post cardioversion, hypertension, and 
hypothyroidism.  In the rating decision, the RO also denied 
entitlement to special monthly compensation based on 
housebound status, and eligibility to DEA; as well as 
determined that new and material evidence had not been 
received to reopen a service connection claim for 
sacrolization of L5 vertebrae.  In September 2006, the RO 
received a notice of disagreement.  A statement of the case 
was issued in September 2008, and the Veteran submitted a 
substantive appeal in the same month.   

The Board also notes that, in the September 2008 statement of 
the case, the RO determined that new and material evidence 
had been received to reopen the claim of service connection 
for PTSD.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal, despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the PTSD issue is captioned as above.

Herein, the Board reopens service connection claims for PTSD 
and a back disability.  The reopened claims, the claims of 
entitlement to service connection for a left knee disability, 
a neck disability, anxiety with sleep impairment, a 
cardiovascular disability; claim of entitlement to SMC; and 
eligibility to DEA benefits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 1, 2005, the Veteran's service-connected 
right knee disability was manifested by slight limitation of 
motion; there were no findings that the Veteran had 
limitation of flexion to 30 degrees, instability or recurrent 
subluxation, or limitation of extension to 10 degrees.

2.  From August 1, 2005, the Veteran's service-connected 
right knee disability has been manifested by slight 
limitation of motion and slight laxity; the Veteran's right 
knee was not found at any time to have limitation of flexion 
to 30 degrees, or moderate instability or recurrent 
subluxation, or limitation of extension to 10 degrees.

3.  A January 1999 rating decision denied service connection 
for PTSD; the Veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

4.  Evidence received since the January 1999 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for PTSD.

5.  An April 1976 rating decision denied service connection 
for a back disability; the Veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

6.  Evidence received since the April 1976 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for a back disability.

7.  Hypothyroidism manifested years after service, and there 
is no competent evidence showing that such disability is 
related to service.


CONCLUSIONS OF LAW

1.  For the period prior to August 1, 2005, the criteria for 
a rating in excess of 10 percent, for residuals of right knee 
injury, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.321, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2009).

2.  For the period from August 1, 2005, the criteria for a 
rating in excess of 10 percent, for residuals of right knee 
injury, with a separate 10 percent rating for instability, 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).

3.  The January 1999 rating decision, denying the Veteran's 
service connection claim for PTSD, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); 
currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

4.  Evidence received since the January 1999 rating decision 
that denied the service connection claim for PTSD is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

5.  The April 1976 rating decision, denying the Veteran's 
service connection claim for a back disability, is final.  38 
U.S.C.A. § 4005 (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1975); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

6.  Evidence received since the April 1976 rating decision 
that denied the service connection claim for a back 
disability is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

7.  Hypothyroidism was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this case, the VCAA duty to notify was satisfied by way of 
letters dated in June 2001, August 2005, and May 2009 that 
fully addressed all notice elements.  The letters informed 
the Veteran of what evidence was required to substantiate his 
claims, and of the Veteran's and VA's respective duties for 
obtaining evidence.  The Veteran was also advised as to how 
disability ratings and effective dates are assigned.  See 
Dingess, supra.  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence. See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the VCAA letters in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. § 
5103(a) compliant notice as to his increased rating claims.
Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claims, the Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claims.  This is 
so because the Board is taking action favorable to the 
Veteran by reopening his service connection claim for PTSD, 
and a back disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all available evidence is of record.  
The claims folder contains the Veteran's service treatment 
records, service personnel records, medical evidence from the 
Social Security Administration (SSA), private and VA medical 
evidence, and a hearing transcript.  All necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the 
Veteran nor his representative has specifically identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
 

II.  Increased Rating Claim

The Veteran essentially contends that his right knee 
disability is more disabling than contemplated by the current 
evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is here, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2 (2009), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service- connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

In this case, the Veteran's service-connected right knee 
disability is currently rated as 10 percent disabled under 
Diagnostic Code 5260, for limitation of flexion, with an 
additional 10 percent rating under Diagnostic 5257, from 
August 1, 2005, for a finding of laxity.  Diagnostic Code 
5260 provides for the evaluation of limitation of flexion of 
the knee.  A 10 percent rating is warranted when it is 
limited to 45 degrees and a 20 percent rating is warranted 
when it is limited to 30 degrees.  A 30 percent rating 
contemplates limitation to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.

As to other codes under which the Veteran could be rated, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

With any form of arthritis, painful motion is an important 
factor of disability. See 38 C.F.R. § 4.59 (2009).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and non weight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), when a 
knee disability is rated under Diagnostic Code 5257, and a 
Veteran also has arthritis and limitation of motion which at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.

In addition, the VA General Counsel issued a precedent 
opinion, on September 17, 2004.  In this opinion, the General 
Counsel held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

For the period prior to August 1, 2005, the Board finds that 
the Veteran's service-connected right knee disability was 
properly rated as 10 percent disabling.  To warrant a higher 
rating, the Veteran would have to have been found during this 
time period to have limitation of flexion to 30 degrees, such 
that a higher rating would be warranted under Diagnostic Code 
5260, or another impairment of the knee such as instability 
or recurrent subluxation, such that a separate rating would 
be warranted under Diagnostic Code 5257, or limitation of 
extension to 10 degrees, such that a separate rating would be 
warranted under Diagnostic Code 5261.  

The Veteran is already receiving the maximum rating available 
for one joint under Diagnostic Code 5003.  As to the relevant 
evidence of record during this time period, a VA examination 
report of July 2001 showed the Veteran's right knee to have 
90 degrees of flexion and 0 degrees of extension.  There was 
no instability.  Function was noted to be affected by 
weakened movement, fatigue, and pain, but there was no 
incoordination.

Although the Veteran reported in a VA surgical history and 
physical dated in January 2005 that he felt occasional 
"giving way" of his knee, his knee was noted to be stable to 
varus and valgus testing at that time.  Range of motion of 
the right knee was from 3 to 130 degrees at that time.  Range 
of motion testing conducted during a follow up checkup later 
in January 2005 noted the right knee to have no instability, 
and found the right knee to have a range of motion of 5 to 
120 degrees.  Due to surgery in January 2005, the Veteran was 
granted a temporary total rating from January 10, 2005, to 
July 31, 2005.

A physical therapy note dated February 2005 found to Veteran 
to have a full range of extension of the knee, and 140 
degrees of knee flexion, with no instability noted.

Reviewing this evidence, there is no finding during this time 
period, up until the time the Veteran was in receipt of a 
temporary total rating from January 10, 2005, that the 
Veteran had limitation of flexion to 30 degrees, or another 
impairment of the knee such as instability or recurrent 
subluxation, or limitation of extension to 10 degrees, such 
that the Veteran would warrant a higher rating.  The Veteran 
was found during this time to have flexion of at least 90 
degrees, and extension limited to no more than 5 degrees; and 
no evidence during the applicable time period indicates that 
the Veteran was found at any time to have instability or 
subluxation of the knee.  Thus, the Board finds that the 
preponderance of the evidence of record for this time period 
is against a grant of increased rating for the Veteran's 
service-connected right knee disability.

For the period subsequent to August 1, 2005, the Board finds 
the Veteran has been properly rated as 10 percent disabled 
for his right knee limitation of motion, under Diagnostic 
Code 5260, with an additional 10 percent evaluation for 
ligament laxity under Diagnostic Code 5257.  To warrant a 
higher rating, there must be limitation of flexion to 30 
degrees, such that a higher rating would be warranted under 
Diagnostic Code 5260; or moderate impairment of the knee such 
as instability or recurrent subluxation, such that an 
increased rating would be warranted under Diagnostic Code 
5257; or limitation of extension to 10 degrees, such that a 
separate rating would be warranted under Diagnostic Code 
5261.

The relevant evidence of record includes a July 2005 VA 
examination report in which the Veteran had a slight laxity 
of the medial collateral ligament on the right knee, of grade 
1/4.  Range of motion of the right knee was noted to be from 
-10 degrees to 100 degrees/140, with a negative Lachman test 
and negative drawer test.  Although this examination report 
is dated prior to August 1, 2005, the findings from this 
examination are relevant to his rating from August 1, 2005, 
as the Veteran was in receipt of a temporary total evaluation 
from January 10, 2005, to July 31, 2005.  Also of note is a 
March 2006 VA outpatient treatment record which found that 
the Veteran's right knee had a full range of motion; no 
laxity was noted.

Moreover, an August 2009 VA examination report shows range of 
right knee motion from 3 to 110 degrees.  Lachman, anterior 
and posterior drawer, and McMurray tests were all negative. 

Reviewing this applicable evidence, there is no finding 
during this time period that the Veteran had limitation of 
flexion to 30 degrees, or moderate impairment of the knee 
such as instability or recurrent subluxation, or limitation 
of extension to 10 degrees, such that the Veteran would 
warrant a higher rating for his service-connected right knee 
disability.  The Veteran was found to have at least 110 
degrees of flexion, and limitation of extension was only to 3 
degrees.  Moreover, the Veteran was found to have only a very 
slight laxity in his July 2005 VA examination, and none at 
all during his March 2006 VA outpatient visit and his August 
2009 VA examination.  Thus, the Board finds that the 
preponderance of the evidence of record for the period 
subsequent to August 1, 2005 is against a grant of increased 
rating for the Veteran's service-connected right knee 
disability.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
Veteran's right knee joint during the entire appeal period.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the RO 
has already accounted for the Veteran's bilateral knee pain 
by granting a 10 percent rating under Diagnostic Code 5260.  
The Board acknowledges that there was evidence of tenderness 
to palpation of the medial joint line, as well as the 
anterior aspect of the knee around the patella tendon, on 
August 2009 VA examination.  However, there was insufficient 
objective evidence of fatigue, weakness, heat, redness, 
incoordination on repetitive use, or muscle atrophy to 
warrant a higher rating for additional functional loss.  The 
Veteran was non-tender to palpation along the medial and 
lateral facets of the patella.  The Veteran did report 
constant right knee pain which was not related to activity.  
The examiner acknowledged that one could conjecture that 
repeated use of the right knee could cause pain that could 
significantly limit his ability to function.  Nonetheless, 
from an objective standpoint, the August 2009 VA examiner 
indicated that with regard to the Veteran, painful motion on 
repetitive use was not observed.  Notably, the examiner 
stated that range of motion values were unchanged from 
baseline testing without pain, fatigue, weakness, or 
incoordination.  The examiner also specifically stated that 
there is no evidence of right knee flareups.  Therefore, 
evaluations in excess of 10 percent on the basis of loss of 
function or pain are not warranted.

Based upon the guidance of the Court in Hart, supra, the 
Board has considered whether a staged rating is appropriate.  
However, in the present case, no additional staged ratings 
are warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to service-connected right knee disability, or 
otherwise render a schedular rating impractical.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


III.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hypothyroidism

The medical evidence shows that the Veteran is currently 
diagnosed with hypothyroidism.  However, his service 
treatment records, to include the separation examination 
report, are negative for any thyroid complaints, treatment, 
or diagnoses.  On 1975 VA examination, the Veteran's neck was 
noted as normal, and the examiner made no reference to any 
thyroid problems.  Hypothyroidism is not shown in the record 
until 1996.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

There is also no competent evidence of a nexus between the 
Veteran's hypothyroidism and his military service.  Rather, 
the only evidence linking the Veteran's hypothyroidism to his 
military service is his own statements.  While the Veteran is 
competent to testify as to observable symptomatology of an 
injury or illness or an observable event, he is not competent 
or qualified, as a layperson, to render an opinion concerning 
medical causation.  Barr v. Nicholson, 21 Vet. App. 303, 307-
08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, 
where the determinative issue is one of medical causation, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 
supra.  Absent competent evidence of a causal nexus between 
the Veteran's hypothyroidism and his military service, he is 
not entitled to service connection for such disability.  

Moreover, the Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, in this case, the Board 
finds that the reported history of hypothyroid symptoms since 
active service is inconsistent with the remaining evidence of 
record.  As indicated, there is no evidence of thyroid 
problems during service, the separation examination report is 
negative for thyroid problems.  Shortly after service, the 
Veteran filed for VA compensation benefits but made no 
mention of thyroid disability.  A VA examination at that time 
was negative for thyroid abnormality, and the post-service 
medical evidence does not show hypothyroidism until 1996, 
more than two decades after service discharge.  

For the reasons discussed above, the Board concludes that 
hypothyroidism was not incurred in or aggravated by service.  
The benefit-of- the-doubt doctrine has been considered, 
however, as the preponderance of the evidence is against the 
claim, it is inapplicable in the instant appeal.  38 U.S.C.A 
§ 5107(b); see also Gilbert, supra.


IV.  New and Material Evidence Claims

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a Notice of 
Disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.201, 20.302 (2009).

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

The Board points out that 38 C.F.R. § 3.156(a), which defines 
new and material evidence, was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (2001).  The amended version 
of 38 C.F.R. § 3.156 applies in the instant case, as the 
Veteran's claims to reopen were received after August 2001.

a.  PTSD

In a January 1999 rating decision, the RO denied service 
connection for PTSD.  The Veteran did not file a timely 
appeal, and that decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); 
currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

When the January 1999 rating decision was adjudicated, the 
claims folder contained service treatment records, service 
personnel records, VA medical evidence, private medical 
evidence, and the Veteran's statements.  According to his 
September 1998 statement, the Veteran reported that a 
Pershing missile fell as his unit was erecting it.  He stated 
that everyone scattered and he saw his life flash before his 
eyes.  Medical evidence showed a diagnosis of PTSD, however, 
the RO denied the claim because the Veteran did not provide 
enough information to regarding his alleged stressor and 
therefore it could not be verified.

Evidence received since the January 1999 rating decision 
includes additional medical evidence, additional contentions, 
and a hearing transcript.  Significantly, according to a May 
2006 statement in support of the claim, the Veteran indicated 
that, in 1974, while serving in Germany, he was driving a 
truck that was carrying J-P-4 jet fuel and that truck flipped 
over on an icy slope.  He reportedly injured his neck, back, 
and right shoulder; and a crane had to pick up the overturned 
truck.  This stressor statement is new and was not considered 
by the RO in 1999.  Presuming the credibility of the 
Veteran's statement for the purpose of reopening the claim 
only, this evidence is material.  Moreover, the Veteran 
indicated that his initial stressor reported (the falling of 
the Pershing missile) occurred in 1974 in Germany; this 
statement provides more details of the alleged incident.  
This newly received evidence either by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. §3.156 (2009).  The PTSD claim is therefore reopened.

b.  Back Disability

In an April 1976 rating decision, the RO denied service 
connection for a back disability.  The Veteran did not file a 
timely appeal, and that decision became final.  38 U.S.C.A. § 
4005 (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); 
currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

When the Veteran's service connection claim for a back 
disability was adjudicated in April 1976, the claims folder 
contained service treatment records and VA medical evidence.  
Service treatment records show that in November 1973, the 
Veteran was treated for persistent low back pain; x-rays of 
the lumbar spine showed evidence of unilateral sacrolization 
of L5 on the right side.  A 1975 VA examination report shows 
complaints of low back pain; diagnosis was lumbar strain, 
mild to moderate, symptomatic.  The RO denied the claim on 
the basis that the sacrolization of the spine is a 
constitutional or developmental defect, which is not 
considered a disability for VA compensation purposes.

Evidence received since the adjudication of the April 1976 
rating decision includes additional VA medial evidence, 
private medical evidence, SSA records, and the Veteran's 
contentions.  Significantly, VA medical evidence dated in 
December 2005 shows a diagnosis of degenerative disease of 
the lumbar spine.  Moreover, a VA staff physician, in January 
2005, stated that it is more likely than not that the 
Veteran's chronic right knee pain has contributed to a 
finding of DJD of the lumbar spine.  This newly received 
evidence is material in that it shows that the Veteran has 
been diagnosed with a lumbar spine disability other than the 
sacrolization diagnosed during service, and it contains an 
etiology opinion.  


ORDER

Entitlement to service connection for hypothyroidism is 
denied.

New and material evidence has been received to reopen a 
service connection claim for PTSD; to this extent, the appeal 
is allowed.  

New and material evidence has been received to reopen a 
service connection claim for a back disability, and to this 
extent, the appeal is allowed.


REMAND

According to the Veteran's July 2005 amended claim, the 
Veteran asserted that his left knee disability is related to 
his service-connected right knee disability.  The record 
shows that the Veteran was diagnosed with osteoarthritis of 
the left knee beginning in 1996.  He underwent a VA 
examination in July 2005 and the VA examiner opined that the 
left knee disability is not likely related to the right knee 
disability.  In reaching that opinion, the examiner noted the 
Veteran did not complain of left knee problems for many years 
after service, and also stated that there seems to be a 
natural progression of the pathology in the left knee, which 
may be the result of the Veteran's weight and the time passed 
since the original injury to the right knee.  The Veteran's 
representative, in a November 2009 statement, suggests that 
the examiner's rationale was not thorough.  

In a January 2005 VA outpatient treatment report, it was 
indicated that right knee pain has contributed to the 
degenerative joint disease of the lumbar spine.  It is not 
clear what portion of current low back disability is 
attributable to the service-connected right knee disability.  

When aggravation of a non service-connected disability is 
proximately due to or the result of a service-connected 
disability, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); Allen v. Brown, 
7 Vet. App. 439 (1995).  Given the above, the Board finds 
that a VA examination is necessary to determine if the 
Veteran's left knee disability is aggravated by his right 
knee disability.  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination 
that considers prior medical examinations and treatment in 
order to conduct a complete evaluation of the Veteran's 
claim.  38 C.F.R. § 4.2 (2009).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2009).

In his July 2005 claim, the Veteran also asserted that his 
cervical spine disability is related to his service-connected 
right knee disability.  Alternatively, in his September 2008 
notice of disagreement, he indicated that he injured his neck 
during service and is therefore entitled to service 
connection.  The medical evidence of record shows that the 
Veteran is currently diagnosed with herniations of the 
cervical spine, as well as stenosis of the central spinal 
canal.  See December 2005 VA chiropractic consultation note.  
He has not yet undergone a VA examination to determine the 
likely etiology of his cervical spine disability.  Given the 
Veteran's contentions, the Board finds that a VA spine 
examination is necessary.

The Veteran also contends that the chronic pain that he 
experiences contributes to or has caused his anxiety, 
hypertension, and "stress on his heart."  It is unclear 
whether the chronic pain he is referring to stems from his 
service-connected disability of the right knee, or his lumbar 
spine disability which was service-connected herein.  In any 
event, the Board finds that VA examinations are necessary to 
determine whether any currently diagnosed cardiovascular 
disability, and acquired psychiatric disability is related to 
any service connected disability.  

With regard to the Veteran's service connection claim for 
PTSD, the Veteran submitted a May 2006 statement, in which he 
indicated that, in 1974 while serving in Germany, he was 
driving a truck that was carrying "J-P-4" jet fuel and that 
truck flipped over on an icy slope.  He reportedly injured 
his neck, back, and right shoulder; and a crane had to pick 
up the overturned truck.  He also reported that in 1974 while 
serving in Germany, he fell and injured himself after a 
missile fell.  The Board finds that development must be 
accomplished with regard to the Veteran's reported stressors.  

The claims of entitlement to DEA benefits and SMC are 
intertwined with service connection claims being remanded 
herein because resolution of those claims could have bearing 
on the outcome of the claim for DEA and SMC benefits.  As a 
remand is necessary for further development and adjudication, 
those issues will be held in abeyance pending completion of 
the development discussed below.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to ascertain the 
etiology of any currently diagnosed left 
knee disability and disability of the 
lumbar and cervical spine.  The claims 
folder and a copy of this Remand must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.

For each left knee disability identified, 
the examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that it 
underwent a permanent increase in its 
severity due to the Veteran's service-
connected right knee disability.  If so, 
the examiner should specify what 
measurable degree of a permanent increase 
in severity of the left knee disability 
is related to the Veteran's service-
connected right knee disability.  The 
examiner should provide the rationale for 
the opinion provided.  If the requested 
opinion cannot be rendered without resort 
to speculation, the examiner should so 
state.

The examiner should render an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed lumbar or cervical spine 
disability is related to military 
service.  The examiner should reconcile 
any opinion with the service treatment 
records which are negative for cervical 
spine complaints, and the post-service 
medical evidence, to include a 1985 motor 
vehicle accident.  

Also, the examiner is requested to 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any lumbar or  cervical spine disability 
underwent a permanent increase in its 
severity due to the Veteran's service-
connected right knee disability.  If so, 
the examiner should specify what 
measurable degree of permanent increase 
in severity of the lumbar or cervical 
spine disability is related to the 
Veteran's service-connected right knee 
disability.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

2.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
any currently diagnosed cardiovascular 
disability.  The claims file and a copy 
of this Remand must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the examination 
report that the claims file was reviewed 
in conjunction with the examination

The examiner should note any 
cardiovascular disabilities, to include 
hypertension and atrial fibrillation, 
currently shown, and then render an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed cardiovascular 
disability is related to military 
service.  

Also, the examiner is requested to 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any currently diagnosed cardiovascular 
disability underwent a permanent increase 
in its severity due to any chronic pain 
associated with any service-connected 
disability.  If so, the examiner should 
specify what measurable degree of a 
permanent increase in severity of the 
cardiovascular disability is related to 
the Veteran's service-connected 
disability.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  Prepare a letter asking the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) to provide any available 
information that might corroborate the 
Veteran's alleged in-service stressor(s).  

Provide JSRRC with a description of the 
alleged stressors identified by the 
Veteran, to include statements dated in 
September 1998 and May 2006 which report 
being involved in a truck accident in 
1974 in Germany, and being injured after 
a Pershing missile fell in Germany in 
1974 or 1975.   

Provide JSRRC with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

Following the above, the RO must make a 
specific determination, based upon the 
complete record, with respect to whether 
the Veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor(s).  The 
RO must specifically render a finding as 
to whether the Veteran "engaged in combat 
with the enemy."  

If the RO determines that the record 
establishes the existence of a 
stressor(s), the RO must specify what 
stressor(s) in service it has determined 
is established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  Thereafter, schedule the Veteran for 
a VA psychiatric examination.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

The examiner should note all acquired 
psychiatric disabilities currently shown.

For any currently diagnosed acquired 
psychiatric disability, other than PTSD, 
the examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater than pertinent 
disability is related to service, or to 
any chronic pain associated with a 
service-connected disability.  

If the AMC/RO determines that the record 
establishes the existence of a 
stressor(s), the examiner should 
determine whether the Veteran meets the 
diagnostic criteria for PTSD based on any 
verified stressor(s).  The RO must 
specify for the examiner what, if any, 
stressor(s) that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the 
AMC/RO and found to be sufficient to 
produce PTSD by the examiner.  Any 
opinion should be reconciled with the 
evidence of record.

The examination report should include the 
complete rationale for all opinions 
expressed.  

5.  Schedule the veteran for a VA 
housebound examination.  The examiner 
should review the claims file and note 
review of the claims file in the 
examination report.  The examiner is 
requested to provide an evaluation of all 
of the veteran's disabilities on his 
capability for self care in his home.  
The examiner's assessment must include, 
but not be limited to, evaluation of such 
conditions as: the inability of the 
veteran to dress or undress himself or to 
keep himself ordinarily clean and 
presentable; inability to attend to the 
wants of nature; or incapacity, physical 
or mental, which requires care or 
assistance on a regular basis to protect 
the claimant from hazards or dangers 
incident to his daily environment.

6.  Then, after ensuring any other 
necessary development has been completed, 
the RO/AMC should readjudicate the 
Veteran's claims.  If action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


